Appeal from an order of the Supreme Court, Livingston County (Thomas M. Van Strydonck, J.), entered March 24, 2009. The order granted the motion of defendants Coach USA, Inc., Coach Canada, Inc., Erie Coach Lines Company, individually and doing business as Coach Canada, Inc., Trentway-Wagar, Inc., individually and doing business as Coach Canada, Inc., Trentway-Wagar (Properties) Inc., and Ryan A. Comfort and determined that the law of Ontario, Canada concerning noneconomic damages applies to this action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see Butler v Stagecoach Group, PLC, 72 AD3d 1581 [2010]). Present—Scudder, P.J., Peradotto, Carni and Sconiers, JJ.